                                  Case 2:19-cr-00051-cr Document 72 Filed 07/02/20 Page 1 of 1

                                                                                                                                                             D O C K E T N U M B E R (T ra n. C o u rt)
PR O B 22                                                                                                                                                    2 :1 9 C R 0 0 0 5 1- 2
(R e v. 2 /8 8)
                                         T R A N S F E R O F J U R I SD IC TI O N                                                                            D O C K E T N U M B E R ( R e c. C o u rt)




N A M E A N D A D D R E S S OF P R O B A TI O N E R/ S U P E R VI S E D R E L E A S E E :                DI S T R IC T                                       DI VI S I O N

D o n n a M a h ar                                                                                       DI S T R IC T O F V ER M O N T
D istric t of M a ssa c h u se tts
                                                                                                         N A M E O F S E N T E N C I N G JU D G E

                                                                                                         T h e H o n or a b le C hr istin a R e iss
                                                                                                         D A T E S OF P R O B A TI O N / SU P E R VI S E D    F RO M                    T O
                                                                                                         R ELE ASE:
                                                                                                                                                              2 /2 4 /2 0 2 0           2 /2 3 /2 0 2 3
O FFE NSE


C o n sp ir a c y to o b str u ct ju stic e

P A R T 1 - O R D E R T R A N S F E R R IN G J U RI SD IC TI O N

U NI T E D S T A T E S DIS T R IC T C O U R T F O R T H E DIS T R IC T O F V ER M O N T

                  I T IS H ER E B Y O R D E R E D th a t p ursu a n t to 1 8 U. S .C . 3 6 0 5 th e jur isd ic tio n of th e pr o b a tio n er or su p er v ise d
r ele a se e n a m e d a b o v e b e tr a nsf err e d with th e r e c or d s of th e C o ur t to th e U n ite d St a te s Distric t C o ur t f or th e D istric t of
M a ssa c h u se tts u p o n th a t C o ur t's or d er of a c c e pta n c e of jur isd ic tio n. T h is C o ur t h er e b y e x pr essly c o n se n ts th a t th e p er io d
of pr o b a tio n or su p er v ise d r e le a se m a y b e c h a n g e d b y th e D istric t C o ur t to w h ic h th is tr a ns f er is m a d e w ith o u t f urth er
in q u ir y of th is C o ur t. *


                  4 /8 /2 0 2 0                                                                                   /s/ C h ristin a R e iss


                  D a te                                                                                          U n ite d S ta te s Distric t J u d g e

* T h is se n te n c e m a y b e d e le te d in th e d iscr e tio n of th e tr a nsf errin g C o ur t.

P A R T 2 - O R D E R A C C E P TI N G J U RI SD IC TI O N

U NI T E D S T A T E S DIS T R IC T C O U R T F O R T H E DIS T R IC T O F M A S S A C H U S E T T S

                  I T IS H ER E B Y O R D E R E D th a t jur isd ic tio n o v er th e a b o v e- n a m e d pr o b a tio n er /su p er v ise d r e le a se e b e
a c c e p te d a n d a ssu m e d b y th is C o ur t fr om a n d after th e e n tr y of th is or d er.




                  E ffe c tiv e D a te                                                                            U n ite d S ta te s Distric t J u d g e
